FILED
                             NOT FOR PUBLICATION
                                                                            NOV 21 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


VASILE RACHITA,                                   No.   14-72671

              Petitioner,                         Agency No. A200-807-328

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 16, 2016**
                               San Francisco, California

Before: GOULD, CLIFTON, and WATFORD, Circuit Judges.

      The record does not compel reversal of the Board of Immigration Appeals’

determination that Vasile Rachita failed to establish a prior admission to the United

States and that he is therefore ineligible for adjustment of status under 8 U.S.C.

§ 1255(a).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                         Page 2 of 2
      Substantial evidence supports the immigration judge’s adverse credibility

determination. Rachita has not shown that his testimony described the port of

entry at which he was allegedly admitted to the United States with detail, and

vague testimony may support an adverse credibility determination. Shrestha v.

Holder, 590 F.3d 1034, 1040 (9th Cir. 2010). In addition, Rachita fails to identify

evidence that corroborates his account of how he entered the United States from

Canada. As the BIA correctly observed, the choir photo that he submitted does not

indicate when and where it was taken. The other documents Rachita submitted

may corroborate that he was in Canada in 1998, but they do not corroborate the

circumstances of his entry into the United States. Corroboration may be required

for vague testimony regardless of whether the REAL ID Act applies, see Sidhu v.

INS, 220 F.3d 1085, 1092 (9th Cir. 2000) (pre-REAL ID Act), so we need not

decide whether the BIA improperly relied on the Act’s corroboration standards.

      We do not reach Rachita’s challenge to the immigration judge’s finding that

Rachita provided inconsistent testimony. The BIA declined to address the issue

because other grounds independently supported the immigration judge’s adverse

credibility determination, and our review is limited to the grounds on which the

BIA relied. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010).

      PETITION DENIED IN PART and DISMISSED IN PART.